   Case 2:21-cv-04044-RGK-JC Document 18 Filed 07/26/21 Page 1 of 2 Page ID #:169

                                                                                        JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:21-cv-04044-RGK-JC                                          Date   July 26, 2021
 Title             RYAN MILLER v. WESTOIL MARINE SERVICES, INC., et al




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
          Sharon L. Williams (not present)                                     Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court

        On April 8, 2021, Ryan Miller (“Plaintiff”) filed a complaint against Westoil Marine Services,
Inc. (“Defendant”) alleging common law and statutory claims based on violations of laws prohibiting
discrimination, retaliation, and meal and rest break violations.

      On May 15, 2021, Defendant removed the action to this Court alleging jurisdiction on the
grounds of both diversity of citizenship and federal question. Upon review of Defendant’s Notice of
Removal, the Court hereby remands the action for lack of subject matter jurisdiction.

        Removal jurisdiction is governed by statute. See 28 U.S.C. §§ 1441, et seq. The Ninth Circuit
has held unequivocally that the removal statute is construed strictly against removal. Ethridge v. Harbor
House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988). The strong presumption against removal jurisdiction
means that “the defendant always has the burden of establishing that removal is proper.” Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d
709, 712 n.3 (9th Cir. 1990)); see also In re Ford Motor Co./Citibank (South Dakota), N.A., 264 F.3d
952, 957 (9th Cir. 2001) (“The party asserting federal jurisdiction bears the burden of proving the case is
properly in federal court.”).

        Defendant argues that because Plaintiff is a union member and subject to a collective bargaining
agreement (“CBA”), Plaintiff’s state law claims are preempted by Section 301 of the LMRA. However,
upon review of the Complaint and Defendant’s Notice of Removal, there are no facts or allegations
indicating that Plaintiff’s claims involve rights that are either (1) granted solely based on the CBA, or
(2) substantially dependent on a CBA. Rather, the stated claims involve rights conferred by California
law that are independent of any CBA, and there is no adequate showing that such rights are substantially
dependent on a CBA such that resolution of the claims require interpretation of the CBA.



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
   Case 2:21-cv-04044-RGK-JC Document 18 Filed 07/26/21 Page 2 of 2 Page ID #:170

                                                                                      JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2:21-cv-04044-RGK-JC                                          Date    July 26, 2021
 Title          RYAN MILLER v. WESTOIL MARINE SERVICES, INC., et al

         In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


         IT IS SO ORDERED.


                                                                                               :
                                                            Initials of Preparer




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                    Page 2 of 2
